DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Minoru Kurose on 03/12/2021.

Claims are amended as follows:

1-9. (Canceled) 

10. (Currently Amended) A terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: 
a receiver configured to receive first radio resource control (RRC) information for indicating a first resource, second RRC information for indicating a second resource, first transmission power control information and second transmission power control information that are for transmitting an uplink shared channel; and
a transmitter configured to transmit a transmission signal to the base station apparatus by using the first resource or the second resource, wherein 
the first resource is one part of frequency resources in a first serving cell, 
the second resource is another part of the frequency resources in a second serving cell, 
the first RRC information and the second RRC information are configured in advance by the base station apparatus, 

in a case of communicating by using the second resource, the transmission power control is performed based on the second transmission power control information to transmit the transmission signal, and
the terminal apparatus is configured to communicate with the base station apparatus by using a plurality of serving cells in a carrier aggregation,
the plurality of serving cells include a primary cell and at least a secondary cell, and
the first serving cell is the primary cell and the second serving cell is the secondary cell. 

11. (Previously Presented) The terminal apparatus according to claim 10, wherein 
the first transmission power control information includes a transmission power value or a transmission power control parameter, and in a case that the transmission power value is included, a transmission is performed at the transmission power, and in a case that the transmission power control parameter is included, the transmission is performed at a transmission power calculated based on the transmission power control parameter. 

12. (Previously Presented) The terminal apparatus according to claim 10, wherein
in a case of communicating by using the second resource, a transmission is performed at a transmission power obtained by adding a random power offset to a power calculated based on a transmission control parameter included in the second transmission power control information. 

13. (Previously Presented) The terminal apparatus according to claim 10, wherein 
in a case of communicating by using the second resource, a power headroom is calculated that is a difference between a maximum transmission power and a transmission power calculated based on a transmission power control parameter included in the second transmission power control information, and in a case that the power 

14. (Currently Amended) A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising:
a transmitter configured to transmit first radio resource control (RRC) information for indicating a first resource, second RRC information for indicating a second resource, first transmission power control information and second transmission power control information that are for transmitting an uplink shared channel; and 
a receiver configured to receive a signal from the terminal apparatus by using the first resource or the second resource, wherein 
the first resource is one part of frequency resources in a first serving cell, 
the second resource is another part of the frequency resources in a second serving cell, 
the first RRC information and the second RRC information are configured in advance, 
by using the first resource, the signal subjected to a transmission power control based on the first transmission power control information is received, 
by using the second resource, the signal subjected to the transmission power control based on the second transmission power control information is received, and
the base station apparatus is configured to communicate with the terminal apparatus by using a plurality of serving cells in a carrier aggregation,
the plurality of serving cells include a primary cell and at least a secondary cell, and
the first serving cell is the primary cell and the second serving cell is the secondary cell. 

15. (Previously Presented) The base station apparatus according to claim 14, wherein 
the first transmission power control information includes a transmission power value or a transmission power control parameter, and in a case that the transmission power value is included, the signal transmitted at the transmission power is received, and in a case that the transmission power control parameter is included, the signal transmitted at 

16. (Previously Presented) The base station apparatus according to claim 14, wherein, 
by using the second resource, the base station apparatus receives the signal transmitted at a transmission power obtained by adding a random power offset to a power calculated based on a transmission control parameter included in the second transmission power control information. 

17. (Currently Amended) A communication method of a terminal apparatus for communicating with a base station apparatus, the method comprising steps of: 
receiving first radio resource control (RRC) information for indicating a first resource, second RRC information for indicating a second resource, first transmission power control information and second transmission power control information that are for transmitting an uplink shared channel; and 
transmitting a transmission signal to the base station apparatus by using the first resource or the second resource, wherein 
the first resource is one part of frequency resources in a first serving cell, 
the second resource is another part of the frequency resources in a second serving cell, 
the first RRC information and the second RRC information are configured in advance by the base station apparatus, 
in a case of communicating by using the first resource, a transmission power control is performed based on the first transmission power control information to transmit the transmission signal, 
in a case of communicating by using the second resource, the transmission power control is performed based on the second transmission power control information to transmit the transmission signal and
the terminal apparatus is configured to communicate with the base station apparatus by using a plurality of serving cells in a carrier aggregation,
the plurality of serving cells include a primary cell and at least a secondary cell, and
the first serving cell is the primary cell and the second serving cell is the secondary cell. 

18. (Currently Amended) A communication method of a base station apparatus for communicating with a terminal apparatus, the method comprising steps of: 
transmitting first radio resource control (RRC) information for indicating a first resource, second RRC information for indicating a second resource, first transmission power control information and second transmission power control information that are for transmitting for transmitting an uplink shared channel; and 
receiving a signal from the terminal apparatus by using the first resource or the second resource, wherein 
the first resource is one part of frequency resources in a first serving cell, 
the second resource is another part of the frequency resources in a second serving cell, 
the first RRC information and the second RRC information are configured in advance, 
by using the first resource, the signal subjected to a transmission power control based on the first transmission power control information is received, 
by using the second resource, the signal subjected to the transmission power control based on the second transmission power control information is received, and
the base station apparatus is configured to communicate with the terminal apparatus by using a plurality of serving cells in a carrier aggregation,
the plurality of serving cells include a primary cell and at least a secondary cell, and
the first serving cell is the primary cell and the second serving cell is the secondary cell. 

19 - 20. (Canceled) 



Allowable Subject Matter
Claims 10-18 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 10-18 are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claims 10 and 17:
Zeng et al. (US 20170318584, hereinafter “Zeng”), teaches
“A terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising a receiver configured to receive first information for  indicating  a first resource (the UE 402 may have periodic transmit opportunities during which the UE may transmit data on a grant-free communication channel, and the UE may also or instead monitor a grant-free communication channel for data that is transmitted by the network element to the UE. Grant-free data transmission is performed using predefined radio resources, Para. [0040), second information for indicating  a second resource (The scheduled transmission at 412 could be performed after a notification response is received from the UE 402 at 410, Para. [0041]) and a transmitter configured to transmit a transmission signal to the base station apparatus by using the first resource or the second resource (Fig. 6; step 610 or step 612)”.
Islam et al. (US 20170318598, hereinafter “Islam”), teaches
“the first resource is one part of frequency resources in a serving cell, the second resource is another part of frequency resources in the serving cell, the first information and the second information are configured in advance by the base station apparatus (FIG. 3A and Fig. 3B show examples of coexistence of traffic for grant-based UEs with traffic for grant-free UEs using different numerologies).”
However, Zeng and Islam, whether taken alone or combination, do not teach or suggest the following novel features: 
“A terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising a receiver configured to receive first radio resource control (RRC) information for indicating a first resource, second RRC information for indicating a second resource, the terminal apparatus is configured to communicate with the base station apparatus by using a plurality of serving cells in a carrier aggregation,
the plurality of serving cells include a primary cell and at least a secondary cell, and
the first serving cell is the primary cell and the second serving cell is the secondary cell” in combination with all the recited limitations of the claims 10 and 17.

With respect to the allowed independent claims 14 and 18:
Zeng et al. (US 20170318584, hereinafter “Zeng”), teaches
“A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising a transmitter configured to transmit first information for indicating  a first resource (the UE 402 may have periodic transmit opportunities during which the UE may transmit data on a grant-free communication channel, and the UE may also or instead monitor a grant-free communication channel for data that is transmitted by the network element to the UE. Grant-free data transmission is performed using predefined radio resources, Para. [0040), second information for indicating  a second resource (The scheduled transmission at 412 could be performed after a notification response is received from the UE 402 at 410, Para. [0041]) and a receiver configured to receive a signal to the base station apparatus by using the first resource or the second resource (Fig. 6; step 610 or step 612)”.
Islam et al. (US 20170318598, hereinafter “Islam”), teaches
“the first resource is one part of frequency resources in a serving cell, the second resource is another part of frequency resources in the serving cell, the first information and the second information are configured in advance by the base station apparatus (FIG. 3A and Fig. 3B show examples of coexistence of traffic for grant-based UEs with traffic for grant-free UEs using different numerologies).”
However, Zeng and Islam, whether taken alone or combination, do not teach or suggest the following novel features: 
“A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising a transmitter configured to transmit first radio resource control (RRC) information for indicating a first resource, second RRC information for indicating a second resource, the base station apparatus is configured to communicate with the base station apparatus by using a plurality of serving cells in a carrier aggregation, the plurality of serving cells include a primary cell and at least a secondary cell, and the first serving cell is the primary cell and the second serving cell is the secondary cell” in combination with all the recited limitations of the claims 14 and 18.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641